Case 1:18-cv-03162-WJM-KMT Document 95 Filed 08/06/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

  Civil Action No. 18-cv-3162

  MARY LEE KAHLER,

         Plaintiff,

  v.

  WALMART INC.,

         Defendant.


         ORDER DENYING PLAINTIFF’S MOTION TO REOPEN CASE, RULE 59
             MOTION, AND MOTION FOR APPOINTMENT OF COUNSEL


         This matter is before the Court on Plaintiff Mary Lee Kahler’s Motion to Reopen

  Case for the Purpose of Permitting Plaintiff Her Right to a Jury Trial (“Motion to

  Reopen”) (ECF No. 79), Rule 59 Motion for Post Trial Relief (“Rule 59 Motion”) (ECF

  No. 81), and Motion for Appointment of Counsel (ECF No. 91). For the reasons set

  forth below, Plaintiff’s Motion to Reopen and Rule 59 Motion are denied, and Plaintif f’s

  Motion for Appointment of Counsel is denied as moot.

                                     I. BACKGROUND

         Plaintiff is proceeding pro se. On January 7, 2019, Plaintiff filed her operative

  complaint in this matter against Defendants Walmart Inc. and Jonna Leggitt, asserting

  various employment discrimination claims. (ECF No. 4.)

         On February 14, 2019, Defendants filed a Motion to Dismiss. (ECF No. 13.) On

  May 3, 2019, U.S. Magistrate Judge Kathleen M. Tafoya entered a Recommendation

  that Defendants’ Motion to Dismiss be granted on the basis that Plaintiff had failed to
Case 1:18-cv-03162-WJM-KMT Document 95 Filed 08/06/20 USDC Colorado Page 2 of 5




  administratively exhaust her claims. (ECF No. 46.) On August 20, 2019, the Court

  entered an Order adopting the Magistrate Judge’s Recommendation, dismissing

  Plaintiff’s claims against Leggitt with prejudice, and dismissing Plaintiff’s claims against

  Walmart, one with prejudice and the others without. (ECF No. 51.) The Court granted

  Plaintiff leave to file a motion for leave to file another amended complaint. (Id.) Plaintiff

  did not do so, and pursuant to the Court’s Order, the Clerk entered f inal judgment in

  favor of Defendants and against Plaintiff on January 10, 2020. (ECF No. 72.)

         On January 24, 2020, Plaintiff filed her Motion to Reopen (ECF No. 79) and Rule

  59 Motion (ECF No. 81). On February 14, 2020, Defendants filed their Response (ECF

  No. 82), and on February 28, 2020 Plaintiff filed her Reply (ECF No. 83).

         On April 13, 2020, Plaintiff filed her Motion for Appointment of Counsel. (ECF

  No. 91.) On May 4, 2020, Defendants filed their Response (ECF No. 93), and on May

  18, 2020, Plaintiff filed her Reply (ECF No. 94).

                                         II. ANALYSIS

  A.     Motion to Reopen

         In her Motion to Reopen, Plaintiff “alleges the Court’s [judgment] was premature

  and lacking substantial relevant evidence to make a fair and just determination in her

  case and therefore requests the Court reopen this case for the purpose of granting the

  Plaintiff her right to a jury trial pursuant to [Federal Rule of Civil Procedure] 38.” (ECF

  No. 79.)

         First, as explained above, the Court has already granted Defendants’ Motion to

  Dismiss brought under Rule 12(b)(6) and dismissed Plaintiff’s claims. Plaintiff does not



                                                2
Case 1:18-cv-03162-WJM-KMT Document 95 Filed 08/06/20 USDC Colorado Page 3 of 5




  have a Seventh Amendment right (much less a right under Rule 38) to a jury trial in this

  case because she has failed to state a plausible claim for relief. See Smith v. Kitchen,

  156 F.3d 1025, 1029 (10th Cir. 1997) (“The district court’s dismissal of [the plaintiff’s]

  complaint under Rule 12(b)(6) did not violate [the plaintiff’s] right to a jury trial under the

  Seventh Amendment[ ] . . . [because] there were no facts to be ‘tried’ by a jury.”).

         Second, Plaintiff’s request for a jury trial under Rule 38 is untimely. Rule 38

  states that a jury demand must be made “no later than 14 days after the last pleading

  directed to the issue is served.” Fed. R. Civ. P. 38(b)(1). The last pleading in this case,

  Plaintiff’s Amended Complaint (ECF No. 4), was served in January 2019 (ECF No. 11),

  and Plaintiff’s Motion to Reopen was not filed until January 2020 (ECF No. 79). Thus,

  even if Plaintiff’s claims had not been dismissed, she waived her right to a jury trial by

  failing to make a timely demand. See Fed. R. Civ. P. 38(b)(1); Macon v. E.I. DuPont,

  2011 WL 1814925, at *1 (E.D. Va. May 11, 2011). For these reasons, Plaintiff’s Motion

  to Reopen will be denied.

  B.     Rule 59 Motion

         Plaintiff moves the Court to reconsider its prior Order in this case on the basis of

  Colorado Rule of Civil Procedure 59. (ECF No. 198.) However, the Colorado Rules of

  Civil Procedure do not apply to federal courts, see Colo. R. Civ. P. 1, and federal courts

  in any event would not bound by such rules, at least to the extent that subject matter

  jurisdiction is predicated on 28 U.S.C. § 1331, 1 see Erie R. Co. v. Tompkins, 304 U.S.


         1
             Plaintiff did not specify the basis for the Court’s subject matter jurisdiction in her
  pleadings. (See ECF Nos. 1 & 4.) Because Plaintiff brings only federal claims and there is no
  basis for inferring that diversity jurisdiction exists in this case, the Court assumes that
  jurisdiction is predicated on § 1331.

                                                  3
Case 1:18-cv-03162-WJM-KMT Document 95 Filed 08/06/20 USDC Colorado Page 4 of 5




  64, 78 (1938). However, because Plaintiff is proceeding pro se, the Court will construe

  Plaintiff’s Rule 59 Motion as a motion brought under Federal Rule of Civil Procedure

  59(e).

           The three principal grounds that justify reconsideration under Rule 59(e) are:

  (1) an intervening change in controlling law; (2) the availability of new evidence; and

  (3) the need to correct clear error or prevent manifest injustice. See Servants of the

  Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Rule 59(e) does not of fer an

  opportunity for a party to reargue its case after the court has rendered a decision. Id.

  (stating that a party moving to reconsider a prior ruling should not “revisit issues already

  addressed or advance arguments that could have been raised in prior briefing.”); see

  also All West Pet Supply Co. v. Hill’s Pet Products Div., 847 F. Supp. 858, 860 (D. Kan.

  1994) (“A motion to reconsider or to alter or amend may not be used as a vehicle for

  the losing party to rehash arguments previously considered and rejected by the district

  court.”).

           Here, even on a liberal reading of Plaintiff’s Rule 59 Motion, she does not identify

  any basis whatsoever for amending or altering the Court’s previous Order in this case or

  the final judgment entered against her. The Court is confident in its prior analysis that

  Plaintiff failed to state any plausible claims for relief, largely because she failed to

  administratively exhaust those claims. (See ECF No. 51.) Thus, because Plaintiff has

  not shown that there was an intervening change in the law, newly discovered evidence,

  or the need to correct clear error or manifest injustice, Plaintiff’s Rule 59 Motion will be

  denied.



                                                4
Case 1:18-cv-03162-WJM-KMT Document 95 Filed 08/06/20 USDC Colorado Page 5 of 5




  C.    Motion for Appointment of Counsel

        Because Plaintiff’s Motion to Reopen and Rule 59 Motion will be denied, this

  case will remain closed. Accordingly, Plaintiff’s Motion for Appointment of Counsel will

  be denied as moot.

                                     III. CONCLUSION

        For the reasons set forth above, the Court ORDERS that Plaintiff’s Motion to

  Reopen (ECF No. 79) and Rule 59 Motion (ECF No. 81) are DENIED, and Plaintif f’s

  Motion for Appointment of Counsel (ECF No. 91) is DENIED AS MOOT.


        Dated this 6th day of August, 2020.

                                                         BY THE COURT:




                                                         William J. Martínez
                                                         United States District Judge




                                              5
